Citation Nr: 1735123	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pittsburgh Foreign Cases Regional Office 


THE ISSUES

1. Entitlement to service connection for a chronic sleep disorder, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed as a cyclothymic disorder. 

2. Entitlement to service connection for a lung or bronchial disorder, claimed as asthma, to include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq. 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a January 2012 decision, the Board denied the Veteran's claim to reopen the issue of entitlement to service connection for a sleep disorder. Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Based on a Joint Motion for Remand (JMR), in an August 2012 Order, the Court vacated the Board's January 2012 decision and remanded the claim to the Board.  

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2013. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to service connection for a lung or bronchial disorder, claimed as asthma, to include as secondary to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's chronic sleep disorder is proximately due to his service-connected cyclothymic disorder. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his sleep disorder is proximately due to his service-connected cyclothymic disorder. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In April 2013, the Board remanded the case to the RO for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 



II. Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires competent, credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

Factual Background and Analysis

The Veteran contends that his chronic sleep disorder is related to his military service, specifically, to his service-connected cyclothymic disorder.

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of delayed sleep phase; periodic limb movement disorder (PLMD); and severe obstructive sleep apnea (OSA). The Veteran is service-connected for a cyclothymic disorder. However, the remaining inquiry is whether the evidence demonstrates that the Veteran's chronic sleep disorder is proximately due to, or was aggravated beyond its natural progression, due to the Veteran's service-connected cyclothymic disorder.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is in relative equipoise as to whether the Veteran's chronic sleep disorder is proximately due to his service-connected cyclothymic disorder.  

In an August 2016 medical opinion, the VA examiner confirmed the Veteran's chronic sleep disorder diagnoses. The examiner made clear that bipolar disorder does have sleep related symptoms and mentioned that at least one examiner indicated that the Veteran's bipolar disorder caused some of the Veteran's sleep problems. The VA examiner opined that there was no scientific evidence or clinical evidence that indicated that bipolar disorder caused or aggravated sleep disorders such as OSA or PLMD. 

In a December 2016 medical opinion, a VA examiner confirmed the Veteran's chronic sleep disorder diagnoses. The examiner opined that it was less likely than not the Veteran's chronic sleep disorder was related to the Veteran's service because the Veteran's chronic sleep disorder was diagnosed approximately 20 years after his discharge from the Navy.  The examiner reviewed the claims file, including the Veteran's statements, an opinion from a social worker, and the Veteran's private physician, that the Veteran's sleep problems began in service and were related to his bipolar disorder. However, the examiner determined that there was no credible medical evidence to support the claim that the Veteran's chronic sleep disorder diagnosis was due to a service-connected disorder, or to any diagnosed psychiatric disorder. According to the examiner, bipolar disorder can cause problems with sleep. However, the examiner noted that the Veteran's bipolar disorder was not diagnosed or treated until 20 years after his discharge.  The examiner further opined that the Veteran probably had sleep disturbance related to his bipolar disorder. The examiner further opined that the most common cause of OSA is being overweight/obese. The examiner referred to the Veteran's most recent VA weight measurement that placed his body mass index (BMI) at 29.5, which is borderline between overweight and obese.   

In a May 2017 medical opinion, the Veteran's private physician opined that the Veteran's chronic sleep disorder is at least as likely as not directly related to the Veteran's service-connected cyclothymic disorder.  The rationale being that the Veteran complained of malaise, fatigue, nervousness and hyperactivity in service and after separation. STRs documented symptoms such as nervousness, always falling asleep, feeling tired, hyperactivity, and noted that the Veteran had a high strung personality. The private physician cited to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), which states that sleep disorders may be present in individuals with cyclothymic disorders. The examiner determined that the Veteran's service-connected cyclothymic disorder has severely impaired the Veteran's social and occupational functioning, which includes chronic sleep disturbance.

There is unfavorable medical opinion evidence against the claim and favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016).
The Board finds that reasonable doubt should be resolved in favor of the Veteran.  

The August and December 2016 examiners associated "sleep related symptoms" and "problems with sleep" or "sleep disturbance", respectively, with a bipolar disorder diagnosis. However, the examiners did not associate the Veteran's diagnosed OSA, as a separate clinical entity, with his service-connected cyclothymic disorder. Most notably, the December 2016 VA examiner related the Veteran's diagnosed OSA to the Veteran's BMI "which [was] borderline between overweight and obese." However, the May 2017 private physician determined that it was at least as likely as not that the Veteran's diagnosed OSA was related to his service-connected cyclothymic disorder, pursuant to DSM 5 criteria, which states that sleep disorders may be present in individuals with cyclothymic disorders.  Accordingly, the Board finds that service connection for a chronic sleep disorder, as secondary to the Veteran's service-connected cyclothymic disorder, is warranted.


ORDER

Entitlement to service connection for a chronic sleep disorder, including obstructive sleep apnea, is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for a lung or bronchial disorder, claimed as asthma, to include as secondary to asbestos exposure.

The Veteran contends that he developed asthma as a result of his service. The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of asthma. STRs indicate in-service complaints of difficulty breathing, coughing and a diagnosed upper respiratory infection.  However, the remaining inquiry is whether the evidence demonstrates the incurrence of a lung or bronchial disorder, claimed as asthma, in service or as a result of service.

In a January 2007 NOD, the Veteran claimed that his military occupational specialty (MOS) as a pipefitter aboard the USS Forrestal, CVA 59, exposed him to "a series of very unhealthy living and working conditions while at sea, in port and dry dock." The Veteran contended that "because of poor ventilation, [he was] exposed to dust, smoke, welding fumes, asbestos dust, and extreme dampness daily" and as a result, developed breathing problems. 

During an August 2007 VA examination, the Veteran reported that he had asthma as a teenager. A February 2012 medical opinion from the Veteran's private physician, Dr. S.H., indicated that the Veteran has suffered from asthma throughout his adult life and that the Veteran had the condition while in active military service.  

An August 2016 VA medical opinion only addressed the Veteran's in-service asbestos exposure and the fact that the Veteran was not diagnosed with asbestosis, a condition that is clinically distinct from the Veteran's diagnosed asthma.  However, the examiner did not discuss the etiology of the Veteran's long or bronchial disorder, claimed as asthma, and the nexus/relationship to the Veteran's period of active service. The Board finds that an addendum opinion would be helpful to provide medical guidance on whether a current lung or bronchial disorder, to include asthma, is causally linked to, or could be associated with the Veteran's period of active military service; or whether the Veteran had a pre-existing lung or bronchial disorder, to include asthma, that was aggravated beyond its natural progress during, or as a result of his service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran identify any ongoing VA or private treatment records.

If any such records exist, the AOJ should secure all relevant ongoing treatment records from any and all VA and private treatment facilities where the Veteran has received medical treatment. All efforts to obtain the medical records should be fully documented. Each facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e). 

2. Thereafter, the AOJ should refer the Veteran's entire claims file to the August 2016 VA examiner who provided the August 2016 medical opinion, if available, if not, then to a VA health professional with the appropriate expertise. The file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report. Based on a review of the entire record, including the STRs, the examiner is asked to provide an addendum opinion with respect to the following: 

a. The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the lung or bronchial disorder, claimed as asthma, is the result of disease or injury incurred in or aggravated by service, including asbestos exposure.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a report.

In making this assessment, the examiner should consider and discuss: (1) the STRs and post-service medical records; (2) the Veteran's lay statements, including the contention that "because of poor ventilation, [he was] exposed to dust, smoke, welding fumes, asbestos dust, and extreme dampness daily" and as a result, developed breathing problems; and (3) the February 2012 medical opinion of Dr. S.H., which associates the Veteran's asthma with his military service.

b. Is it clear and unmistakable (i.e., undebatable) that the lung or bronchial disorder, claimed as asthma, which was not noted upon entry into service, existed prior to the Veteran's entry into military service in April 1963?

c. If the answer is "yes," is it clear and unmistakable (i.e., undebatable) that the lung or bronchial disorder, claimed as asthma, WAS NOT aggravated (worsened) during or as a result of service?

3.  After accomplishing the above, the RO/AMC should readjudicate the claim.  If the claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


